Citation Nr: 0212203	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to an increased (compensable) evaluation for 
right ear hearing loss, 

(Two additional claims, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for incisional hernia, 
claimed as due to gall bladder surgery performed by VA, and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for incisional 
hernia claimed as due to gall bladder surgery performed by 
VA, and denied a compensable evaluation for hearing loss in 
the right ear.  This appeal also comes before the Board from 
a February 2001 rating in which the RO determined that new 
and material evidence had not been received to warrant 
reopening a claim of service connection for hearing loss in 
the left ear.  

In April 2001, the veteran filed a substantive appeal, which 
was construed by the Board as an adequate notice of 
disagreement as to the issues concerning the claims of 
veteran's right and left ear hearing loss.  Pursuant to a 
November 2001 Board remand, a Statement of the Case (SOC) 
addressing both claims was issued in December 2001.  A 
substantive appeal covering both claims was filed in January 
2002.

In a March 1999 rating action, the RO denied entitlement to 
service connection for a skin condition, claimed as due to 
exposure to Agent Orange.  That claim was also appealed.  In 
a February 2002 rating action, the claim was granted, and 
therefore it is not before the Board on appeal.

The Board is undertaking additional development on the claims 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for incisional hernia, claimed as due to 
gall bladder surgery performed by VA, and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for left ear hearing loss.  
The Board is undertaking this additional development pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
those claims.


FINDINGS OF FACT

1.  The most recently audiological testing, conducted in 
April 2000, revealed an average pure tone threshold of 71 
decibels in the right ear, with speech recognition ability of 
52 percent, and an average pure tone threshold of 75 decibels 
in the left ear, with speech recognition ability of 60 
percent.

2.  The veteran's hearing acuity in the left, non-service-
connected, ear is considered normal for rating purposes.  He 
is not totally deaf in that ear.

3.  The preponderance of the evidence indicates that the 
veteran currently has Level VIII hearing in his right ear and 
Level I hearing in his left ear, equivalent to a 
noncompensable rating under 38 C.F.R. § 4.86, Table VII.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
defective hearing, right ear, are not met.  38 U.S.C.A. § 
1155 (West 1991); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code (DC) 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination and/or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on a claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed statement of the case (SOC) issued during the 
pendency of this appeal in December 2001, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  Further, the Board's November 2001 remand of the 
claim here at issue contained a full discussion of the 
provisions of the VCAA, pertaining to the VA duty to assist.  
In June 2002, the veteran presented testimony at a hearing 
held before the undersigned Member of the Board, at which 
time no additional evidence was offered, nor did the veteran 
or his representative identify any additional outstanding 
evidence pertinent to this claim.  

In sum, the veteran has been given an opportunity to submit 
additional evidence, and has been notified that assistance is 
available to help him obtain evidence in support of his 
claim.  However, in this case, there is no indication that 
any further evidentiary development need be undertaken.  See 
Quartuccio v. Principi,16 Vet. App, 183, 187 (2002) (noting 
that VA must advise claimants as to the evidentiary 
development requirements of the VCAA).  We, therefore, 
believe that appropriate notice has been given in this 
matter.

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

By rating action of May 1970, the RO granted entitlement to 
service connection for partial deafness of the right ear, for 
which a noncompensable (zero percent) evaluation was 
assigned.  The grant was based, at least in part, on findings 
made during a March 1970 VA examination.  The examination 
report indicated that the veteran complained of ringing in 
the right ear as a result of noise exposure in service, and 
that he experienced symptoms of drainage of the right ear in 
August 1969 and continuing thereafter.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
-
55
LEFT
0
0
5
-
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left ear.  A 
diagnosis of partial right ear deafness, perceptive type, 
limited to tonal drop at 4,000 cycles, was made.

In February 2000, the veteran submitted a statement 
indicating that his hearing had gotten worse, which was 
construed as a claim of entitlement to a compensable 
evaluation for right ear hearing loss. 

A VA audiological examination was conducted in April 2000, at 
which time the veteran complained of increased hearing loss 
in both ears.  The veteran gave a history of exposure to 
noise trauma in service from artillery and guns in service, 
and from lawn mowers post service.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
80
85
LEFT
60
65
75
80
80

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and 60 percent in the left ear.  
Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 71 in the right 
ear and 75 in the left ear.  Diagnoses of moderate to severe 
sensorineural hearing loss in the right ear and moderately 
severe to severe sensorineural hearing loss in the left ear 
were made.

By rating action of September 2000, the RO denied a 
compensable evaluation for right ear hearing loss.  

The veteran presented testimony at a Travel Board hearing 
held before the Board at the RO in June 2002.  He testified 
that he had symptoms of ringing in the right ear.  He stated 
that he wore a hearing aid in his right ear and had trouble 
hearing people talk.  

III.  Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,202-210 (1999) (now codified at 38 C.F.R. §§ 4.85-
4.87 (2001)).  In determining which version of the 
regulations to apply to the facts of this case, the Court of 
Appeals for Veterans Claims has held that, where a pertinent 
statute or regulation changes after a claim has been filed or 
reopened and before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the hearing-loss rating schedule, even 
if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 1991 and 
Supp. 2001); 38 C.F.R. § 14.507 (2001) (precedential opinions 
of the General Counsel are binding on the Board).

The Board finds that the change in the pertinent regulation 
was not a substantive change as applicable to this veteran's 
claim.  See 64 Fed. Reg. at 25,202, wherein the Secretary 
stated that "[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall revision of 
the rating schedule based on medical advances, etc., rather 
than representing liberalizing interpretations of 
regulations."  Consequently, the change has no effect on the 
outcome of this claim.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  The Board finds, therefore, that it may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110 
(2001).  See 64 Fed. Reg. 25,208-209, codified at 38 C.F.R. § 
4.85-4.87 (2001).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  The 
schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  The evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. §§ 4.85-4.87 
(1998); see also 38 C.F.R. § 4.85 (2001).

Moreover, under both the new and old regulations, an 
examination for hearing impairment is to be performed using 
both a controlled speech discrimination test and a pure tone 
audiometry test.  38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 
4.85(a) (2001).  In the absence of a speech discrimination 
test, the regulations allow for numeric designations ranging 
from Level I to Level XI to be based only upon puretone 
averages.  However, numeric designations based solely upon 
puretone threshold averages are to be used only when an 
examiner certifies that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (2001).  

An exception applies under the new regulations, which allow 
for a rating specialist to determine the numeric designations 
based solely upon puretone averages when the pure tone 
averages at each of the four specific frequencies is 55 
decibels or more, regardless of whether an examiner has 
certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  38 C.F.R. § 4.86(a) 
(2001).

IV.  Discussion

As noted above, the veteran seeks a compensable evaluation 
for his service-connected defective hearing in his right ear.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's most recent audiometric tests were performed in 
April 2000. At that time his average pure tone threshold in 
the right ear was 71 decibels; 75 decibels in the left ear.  
His speech discrimination was 52 percent in the right ear and 
60 percent in the left ear.  

Hearing loss is measured by objective testing devices, and VA 
regulations require a mechanical application of the Rating 
Schedule to the numeric designations, based upon audiometric 
examination results.  See Acevedo, Lendenmann, supra.

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation from Level I (least severe) to Level XI (most 
severe) for hearing loss based upon a combination of the 
percentage of speech discrimination and the puretone 
threshold average.  A 52 percent speech discrimination score 
and a 71 puretone threshold average are assigned to Level 
VIII hearing loss of the right ear.  

Also applicable to this case are the provisions of 38 C.F.R. 
§ 4.86(a) (2001).  These provisions specify that when the 
pure tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 hertz) is 55 decibels or 
more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  In this 
case, although this regulation is applicable, the provisions 
of 38 C.F.R. § 4.86(a) for evaluating exceptional patterns of 
hearing impairment do not operate to the veteran's advantage.  
A designation of hearing impairment under Table VIA, (Numeric 
Designation of Hearing Impairment Based only on Puretone 
Threshold Average), would result in a designation of Level 
VI, which is in fact less favorable  than the designation of 
Level VIII hearing loss, assigned under Table VI.  

In situations, such as this case, where service connection 
has been granted for hearing loss in only one ear, 
compensation is payable for the combination of the service-
connected and the non-service-connected disabilities, as if 
both disabilities were service connected, only if there is 
total deafness in both ears.  38 U.S.C.A. § 1160; 38 C.F.R. § 
3.383(a) (2001).  Otherwise, the non-service-connected ear is 
deemed normal for rating purposes. VAOPGCPREC 32-97 (Aug. 29, 
1997). Accordingly, for rating purposes, the veteran's non-
service-connected left ear will be considered to be at Level 
I.  38 C.F.R. § 4.85(f). 

Table VII (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).  As 
discussed above, the veteran's non-service-connected right 
ear is assigned to Level VIII.  His left ear is assigned 
Level I.  Under Table VII, a Level I and Level III hearing, 
considered together, warrant a noncompensable (i.e., zero 
percent) rating.

The Board appreciates the sincere and forthright testimony of 
the veteran at his hearing before the undersigned.  However, 
we are obligated to apply the facts of record to the 
governing law.  In view of the foregoing, the Board finds 
that, based upon the audiometric evaluation findings of 
record, the veteran is not entitled to a compensable rating 
for hearing loss in his right ear.  See 38 C.F.R. § 4.85.


ORDER

A compensable evaluation for service-connected defective 
hearing in the right ear is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

